Citation Nr: 0632671	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-41 441	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right shoulder condition, and, if so, 
whether service connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back condition, claimed as chronic low back 
strain, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a left shoulder 
condition.

4.  Entitlement to service connection for a left knee 
condition.

5.  Entitlement to service connection for a right elbow 
condition.

6.  Entitlement to service connection for ear pain.

7.  Entitlement to service connection for shortness of 
breath.

8.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied service 
connection for a left knee condition, a back condition, a 
left shoulder condition, a right elbow condition, ear pain, 
shortness of breath, and denied a petition to reopen a claim 
for a right shoulder condition.  The veteran filed an April 
2004 Notice of Disagreement (NOD) for the issues of the left 
knee, back, bilateral shoulder and right elbow conditions and 
a NOD in November 2004 for the issues of ear pain and 
shortness of breath.  Subsequent to perfecting the issues for 
appeal separately, they have been merged for the Board's 
consideration.  The issue of an initial compensable rating 
comes from a January 2005 rating decision which granted 
service connection for bilateral hearing loss.  

The veteran testified before a Decision Review Officer (DRO) 
at the RO in September 2004.  A hearing transcript has been 
associated with the file.  

The March 2004 rating decision denied reopening for the right 
shoulder and low back claims.  However, the DRO reopened the 
claim and considered it on the merits in the October 2004 
Statement of the Case.  Regardless of the RO's decision to 
reopen the right shoulder and back claims, the Board is 
nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The veteran also perfected an appeal on the issue of service 
connection for a right knee disorder; however, the claim was 
granted in an October 2004 rating decision by the DRO.  As 
the benefit sought has been granted in full, the appeal is 
satisfied and the Board shall not consider the issue.  


FINDINGS OF FACT

1.  The veteran did not appeal a November 1985 rating 
decision that denied service connection for a right shoulder 
condition and chronic low back strain, after the veteran 
failed to report for a VA examination to establish whether 
the veteran had a chronic right shoulder disability or 
chronic low back strain due to service.

2.  Evidence received since the November 1985 decision 
includes evidence that the veteran has impingement of the 
right shoulder; such evidence relates to an unestablished 
fact (current disability) necessary to substantiate the 
claim, and when considered by itself or together with 
previous evidence of record, the new evidence raises a 
reasonable possibility of substantiating the claim.

3.  The veteran was treated for right shoulder strain during 
service, which was an acute condition, and the preponderance 
of the evidence is against a causal link between the 
veteran's current right shoulder impingement and the in-
service treatment. 

4.  Evidence received since the November 1985 decision 
includes VA treatment records showing lumbar spondylosis, 
chronic thoracic strain and thoracic arthritis; such evidence 
relates to an unestablished fact (current disability) 
necessary to substantiate the claim, and when considered by 
itself or together with previous evidence of record, the new 
evidence raises a reasonable possibility of substantiating 
the claim.

5.  The veteran was treated for back pain, with diagnosis of 
muscle strain during service, which was an acute condition, 
and the preponderance of the evidence is against a causal 
link between the veteran's current back conditions and the 
in-service treatment. 

6.  There were no complaints or treatment concerning the left 
shoulder during service, and the preponderance of the 
evidence is against a causal link between the veteran's 
current left shoulder conditions and any remote incident in 
service.

7.  The veteran has no diagnosed left knee condition.

8.  The veteran was treated for elbow pain during service, 
but the preponderance of the evidence is against a causal 
link between the veteran's current right elbow tendonitis, 
which first appeared many years after service, and any remote 
incident in service.

9.  The veteran has no diagnosed disability resulting in ear 
pain.

10.  The veteran has no diagnosed disability resulting in 
shortness of breath.

11.  The veteran has withdrawn his appeal seeking an initial 
compensable rating for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The November 1985 rating decision, denying the claim of 
service connection for a right shoulder condition and chronic 
low back strain, is final.  38 U.S.C.A. § 7104, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been submitted for the 
claims of entitlement to service connection for right 
shoulder and low back conditions; the claims are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The veteran's right shoulder impingement was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).

4.  The veteran's back condition, to include chronic thoracic 
strain, thoracic arthritis, lumbar spondylosis, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006).

5.  The veteran's left shoulder condition was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

6.  The veteran does not have a left knee condition incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).

7.  The veteran's right elbow tendonitis was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

8.  The veteran's ear pain condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

9.  The veteran's shortness of breath was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

10.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Petition to Reopen Claims for Back and Right Shoulder 
Disabilities

The veteran filed for VA benefits in September 1985, upon his 
separation from service.  In pertinent part, he claimed 
service connection for chronic low back strain and an 
acromioclavicular (AC) disorder of the right shoulder.  The 
RO scheduled him for an examination in October 1985, for 
which he did not appear.  The RO denied his claims for 
service connection in November 1985.  No appeal was 
undertaken.  The November 1985 decision is final.  
38 U.S.C.A. § 7104, 7105 (West 2002).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

At the time of the prior denial, the evidence was comprised 
solely of the veteran's service medical records.  Since then, 
he has submitted private and VA treatment records showing 
that he has impingement of his right shoulder and arthritis, 
spondylosis and chronic strain of his back.  This evidence 
demonstrates that the veteran has current, chronic 
disabilities of the right shoulder and back, and raises a 
reasonable possibility of substantiating the claims.  The 
Board finds that new and material evidence sufficient to 
reopen claims for service connection for right shoulder and 
back disorders has been submitted.  To this extent only is 
the appeal granted.

Prior to Board adjudication of a reopened service connection 
claim on the merits, the RO must be given the opportunity to 
consider this issue in the first instance to ensure that the 
veteran is not prejudiced.  See Bernard v. Brown, 4 Vet. App. 
384, 392-93 (1993).  Although the RO and DRO did not 
explicitly reopen the claims as just discussed, reopening was 
considered.  During the DRO hearing, testimony regarding the 
prior denial was offered by the veteran.  The DRO then chose 
to address all of the veteran's claims on the merits, as did 
the RO in the subsequent adjudications.  Therefore, there is 
no prejudice to the veteran for the Board to proceed to 
decide the claims.  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service injury.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

Right Shoulder

The veteran claims that he has a right shoulder disorder as a 
result of an inservice fall from a ladder in August 1984.  At 
that time, he was treated for an AC strain.  X-rays were 
taken, which ruled out a separation of the joint.  

The Board cannot conclude a "chronic" right shoulder 
condition was factually shown during service.  Treatment on 
one occasion cannot be considered a chronic disorder, and 
there were no further complaints for the remaining period of 
military service.

On filing the instant claim, the veteran was sent for a 
January 2004 VA examination to assess whether he had a right 
shoulder condition, what it might be, and whether it was 
related to service.  He was diagnosed with right shoulder 
impingement syndrome, which causes him pain and fatiguability 
on repetition.  The examiner indicated that the veteran's 
right shoulder condition could not be related to his 
inservice fall.  There in no competent medical evidence to 
the contrary of this opinion.  

The Board finds that the preponderance of the evidence is 
against a link between the veteran's inservice fall and his 
current right shoulder impingement syndrome.  



Back Condition

The veteran has claimed service connection for a general back 
disorder.  During VA examinations, he has been diagnosed with 
chronic thoracic strain in January 2004, degenerative 
thoracic changes in June 2004 and with thoracic arthritis and 
lumbar spondylosis by x-ray in November 2004.  The veteran 
has also submitted treatment records from his chiropractor 
documenting his ongoing treatment.  

The veteran's service medical records contain relevant back 
treatment during service.  In July 1978, the veteran sought 
treatment for back pain that had been ongoing for three 
months.  The diagnosis was muscle strain.  No further 
specifics were given.  In June 1985, the veteran complained 
of mild pain, which was diagnosed as a muscle strain.  No 
injury or trauma was noted.  The veteran contends that these 
incidents are responsible for his current problems.  

The Board cannot conclude a "chronic" back condition was 
factually shown during service.  Diagnoses were for normally 
acute conditions, such as muscle strain, and treatment on two 
occasions over nine years cannot be considered a chronic 
disorder.

The veteran's file was sent for two VA medical opinions as to 
whether his current back problems could be related to 
service.  The January 2004 opinion was based on a file review 
and personal examination of the veteran.  The examiner noted 
the veteran's inservice complaints of back pain.  The 
veteran's diagnosis was chronic thoracic strain.  The 
examiner stated, "If he is continuing to have problems..., it 
is more likely to be his line of work and other things...I do 
not deem his current thoracic condition a continuation or 
result of his incident in the military."  The second opinion 
was offered in June 2004.  This examiner reviewed only the 
veteran's file.  He considered that the veteran had post 
service work-related injuries.  The examiner recounted a 
similar history to the January examiner and concluded that 
"when all information is reviewed again, in light of having 
only two entries in the 1970s and 1980s concerning two 
isolated episodes of back pain, and entries many years later 
concerning back pain, it appears less likely ...that two 
isolated episodes of back pain caused this veteran's 
degenerative changes."  The examiner stated the degenerative 
changes were very likely secondary to natural progression of 
disease with age.  The veteran contends otherwise; however, 
he is not competent to offer such evidence.  See Rucker, 
supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and degenerative joint disease, also 
called arthritis, becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Here, there were no 
diagnostic imaging tests performed during service that would 
have allowed for a proper diagnosis of arthritis.  The first 
medical records to show that arthritis of the spine are from 
2004, many years after service.  The veteran cannot benefit 
from this presumption.

The Board finds that the preponderance of the evidence is 
against a causal link between the veteran's inservice 
complaints of back pain and his current back disorders.  

Left Shoulder Condition

The veteran has claimed he suffers from a left shoulder 
condition due to service.  The veteran was seen for a 
December 2004 VA examination.  Range of motion tests were 
performed as were x-rays.  The AC joint showed significant 
degeneration, but the glenohumeral joint had no obvious 
changes.  The examiner diagnosed him with left subacromial 
bursitis.  He received an injection and was given a 
prescription for Naprosyn to treat his pain.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and degenerative joint disease, becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Here, there were no diagnostic imaging tests 
performed during service that would have allowed for a proper 
diagnosis of degenerative joint disease.  The first medical 
records to show degenerative joint disease of the AC joint 
are from 2004, many years after service.  The veteran cannot 
benefit from this presumption.

On review of the veteran's service medical records, the Board 
can find no instance of injury, trauma or disease to the left 
shoulder.  While there is treatment for the right shoulder, 
there is no reference to pain or any other problem in the 
left shoulder.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran incurred or aggravated a 
left shoulder condition in service. Without evidence showing 
that the veteran incurred or aggravated a left shoulder 
condition during service, the claim must be denied.  See 
Hickson, supra.  

Left Knee

Review of the record does not reveal either a current 
diagnosis of a left knee condition or an incident in which 
one might have been incurred.  

At his September 2004 hearing, the veteran testified about 
his left knee.  The veteran did not state that he sought 
treatment for the left knee during service, nor can the Board 
find reference to such in his service medical records.  The 
veteran has not identified any specific malady of the left 
knee.  He stated that "it's just pain, arthritic pain..."  
The Board notes that the veteran has not sought treatment 
since service at the VA for his left knee, and VA doctors 
have never given him a diagnosis of arthritis in that knee.  
The medical records submitted by the veteran and those 
requested on his behalf include no mention of a left knee 
disorder.  There is no evidence of record beyond the 
veteran's report of pain to support this claim.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board finds that the veteran has no diagnosed disorder of 
the left knee; therefore, the claim is denied.  See Hickson, 
supra.  

Right Elbow

The veteran contends that his right elbow should be service 
connected.  He complains of pain and decreased range of 
motion with the joint.  To assess the veteran's elbow, he was 
sent for an August 2004 VA examination.  He was diagnosed as 
having tendonitis in his right elbow.  The doctor believed 
the veteran's tendonitis might be related to service based on 
January 1979 inservice treatment of the elbow following a 
work injury and the veteran's report of repeated work 
injuries after that which went untreated.  To resolve the 
question, the doctor ordered x-rays of both elbows for 
comparison.  Both elbows demonstrated post traumatic changes.  
The doctor stated that a relationship of the veteran's right 
elbow tendonitis to his January 1979 inservice treatment 
would be speculative.  

While the Board is satisfied that the inservice injury 
occurred and that the veteran does have a current disability 
of the right elbow, the claim must fail for lack of a 
relationship between the two.  The Board notes that service 
connection cannot be based on speculative medical evidence.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
As the August 2004 VA examination contains the only medical 
evidence of record on this point, the Board has no choice but 
to find that there is no relationship between the veteran's 
current right elbow tendonitis and his inservice injury.  
Accordingly, the claim must fail.  



Ear Pain

Service connection requires a currently diagnosed disability.  
See Hickson, supra.  The veteran claims that he experiences 
left ear pain which radiates down into his shoulder.  

The veteran is service connected for tinnitus and hearing 
loss.  In developing evidence for service connecting those 
disabilities, the veteran underwent several ear examinations.  
There is no mention of any ear problem or trouble or symptom 
unaccounted for by the tinnitus or hearing loss anywhere in 
the veteran's treatment record.  Additionally, the veteran's 
service medical records contain no mention of treatment for 
an ear problem.  In short, the Board cannot find a diagnosis 
that would account for ear pain.  The veteran's subjective 
complaints of pain are insufficient to serve as a foundation 
for service connection.  See Sanchez-Benitez, supra.  

The Board finds that the veteran has no diagnosed disorder 
resulting in ear pain.  Therefore, the claim must fail.  See 
Hickson, supra.

Shortness of Breath

The veteran complains of shortness of breath and points to 
inservice treatment for upper respiratory infections as the 
cause.  The veteran's service medical records do record 
several instances of treatment for such infections.

To determine if the veteran has any kind of pulmonary 
condition, the RO sent the veteran for a June 2005 VA 
examination.  At that examination, the doctor reviewed the 
complete file and examined the veteran.  He could not find 
sufficient evidence of shortness of breath to give a 
diagnosis of any kind.  There is no medical evidence of 
record diagnosing the veteran with a pulmonary condition.  
There is also no showing of chronic pulmonary disease during 
service.  As the VA examiner noted, the respiratory 
complaints and treatment shown during service were for acute 
issues, which resolved with treatment.

The Board finds that the veteran has no diagnosed disorder 
resulting in shortness of breath.  Without a current 
diagnosis, the claim must fail.  See Hickson, supra.  

Summary

Reopening for claims of service connection for a right 
shoulder and back disorders is granted.  The Board can find 
no evidence to support diagnoses of a left knee disorder or 
disorders resulting in ear pain or shortness of breath.  The 
only competent medical evidence of record pertaining to the 
right shoulder, back, left shoulder and right elbow 
conditions do not relate them to service.  Accordingly, all 
of the veteran's claims for service connection are denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
service connection for a left knee, back, bilateral shoulder, 
right elbow, ear pain or shortness of breath conditions.  See 
Gilbert, 1 Vet. App. at 53.

Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).

On December 16th, 2004, VA received a statement from the 
veteran indicating, in pertinent part, that he "wish[ed] to 
withdraw the following issue...The 0 percent evaluation of 
hearing loss...."  He has withdrawn his appeal with respect to 
this claim, and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.



Veterans Claims Assistance Act

As to the initial compensable rating for bilateral hearing 
loss, the veteran has withdrawn the claim, as discussed 
above.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005); Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  As to the petition to reopen the claims of service 
connection, reopening has been granted, as discussed above.  
As such, the Board finds that any error related to the VCAA 
on those issues are moot.  Id., Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

With respect to the veteran's service connection claims, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The December 2003 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II.  

To the extent the 2003 letter was deficient in any manner, 
another letter was sent to the veteran in May 2005, which 
informed him what information and evidence is needed to 
substantiate a claim for service connection and of the 
respective duties he and VA shared in developing a claim.  
The letter asked him to send any relevant evidence in his 
possession to VA.  Complete readjudication of all claims 
followed in July 2005 statement of the case and supplemental 
statement of the case.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his back condition, bilateral shoulder 
conditions, right elbow condition, or shortness of breath can 
be directly attributed to service.  Since those are the only 
claimed conditions actually shown in the service medical 
records, VA's duty to assist by obtaining a medical opinion 
extends only to this claim.  Cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004) ("Because some evidence of an in-
service event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
post service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease.").  Further examination or opinion is not needed on 
the back condition, bilateral shoulder conditions, right 
elbow condition, or shortness of breath claims because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The appeal to reopen a claim of service connection for a 
right shoulder condition is granted.

The appeal to reopen a claim of service connection for a back 
condition is granted.

Entitlement to service connection for right shoulder 
impingement; a back condition, to include chronic thoracic 
strain, thoracic arthritis and lumbar spondylosis; a left 
shoulder condition; a left knee condition; a right elbow 
condition; ear pain; and shortness of breath is denied.

The claim for an initial compensable rating for bilateral 
hearing loss is dismissed.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


